                      Case 1:19-cv-02216-DAB Document 6 Filed 03/14/19 Page 1 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                               for the
                                                Southern District of New York      [:]

                   McConnell Dorce, et al.                       )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(.,)                        )
                                 V.                              )       Civil Action No. 1:19-cv-02216
                                                                 )
                   City of New York, et al.
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                          Defendant(.,)                          )

                                                SUMMONS IN A CIVIL ACTION

       e endant·s name an d a ddress) BSDC Kings Covenant Housing Development Fund Company, Inc.
To·. (D!f'
                                      460 Nostrand Avenue
                                      Brooklyn, New York 11216




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                Matthew L. Berman, Esq.
                                600 Old Country Road
                                Suite 519
                                Garden City, New York 11530


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                            CLERK OF COURT


Date:         03/14/2019                                                                       /s/ D. Howie
                                                                                         Signature of Clerk or Deputy Clerk
                         Case 1:19-cv-02216-DAB Document 6 Filed 03/14/19 Page 2 of 2



AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-02216

                                                        PROOF OF SERVICE
                       (This section should 11ot be filed with the court u11less required by Fed. R. Civ. P. 4 ({))

           This summons for (name of individual and title, ifany)
 was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                                 on (date)                ----� ; or
           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or

           0 I served the summons on (name of individual}
                                                                                                          - , who is
                                                                                             -------- - - -
            designated by law to accept service of process on behalf of (name oforganization)
                                                                                 on (date)                           ; or

           0 I returned the summons unexecuted because                                                                             ; or

           0 Other (specify):



           My fees are$                            for travel and $                  for services, for a total of$          0.00

           I declare under penalty of perjury that this information is true.


Date:
                                                                                             Server's signature



                                                                                         Printed name and title




                                                                                             Server's address

Additional information regarding attempted service, etc:
